Matter of Pagnani v Suffolk County Dept. of Social Servs. (2017 NY Slip Op 05734)





Matter of Pagnani v Suffolk County Dept. of Social Servs.


2017 NY Slip Op 05734


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2016-03307
 (Index No. 15598/15)

[*1]In the Matter of Fay Pagnani, petitioner, 
vSuffolk County Department of Social Services, et al., respondents.


Black & Black, PLLC, Huntington, NY (Bronwyn M. Black and Edwin F. Black of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York, NY (Anisha S. Dasgupta, Valerie Figueredo, and Mark Shawhan of counsel), for respondent New York State Department of Health.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Department of Health of the State of New York dated May 18, 2015, which, after a fair hearing pursuant to Social Services Law § 22, upheld a determination of the Suffolk County Department of Social Services dated September 12, 2014, that the petitioner was ineligible for Medicaid benefits due to her failure to submit proper documentation.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
In reviewing a Medicaid eligibility determination made after a fair hearing, the court must review the record, as a whole, to determine if the agency's decisions are supported by substantial evidence (see Matter of Bosco v McGuire, 111 AD3d 931, 932). "Substantial evidence means such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact. The petitioner bears the burden of demonstrating eligibility" (Matter of Loiacono v Demarzo, 72 AD3d 969, 969-970 [internal quotation marks omitted]).
Here, the determination of the Commissioner of the Department of Health of the State of New York that the petitioner did not establish good cause for her failure to provide in a timely manner documents necessary for the processing of her application for Medicaid benefits is supported by substantial evidence (see Matter of Bosco v McGuire, 111 AD3d at 932; Matter of Frohlinger v DeBuono, 278 AD2d 323, 324).
DILLON, J.P., HINDS-RADIX, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court